IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DANETTE COLAGRECO,                         :   No. 305 MAL 2020
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (VANGUARD GROUP INC.),               :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of November, 2020, the Petition for Allowance of Appeal

is DENIED.